 

Snell & Wilmer

 

Case 2:19-cv-02054-GMN-VCF Document1 Filed 11/27/19 Page 1of5

 

 

1 || Kelly H. Dove, Esq.
Nevada Bar No. 10569
2 || Charles E. Gianelloni, Esq.
Nevada Bar No. 12747
3 || David L. Edelblute, Esq.
Nevada Bar No. 14049
4 || SNELL & WILMER L.L.P.
3883 Howard Hughes Parkway, Suite 1100
5 || Las Vegas, Nevada 89169
Telephone: (702) 784-5200
6 || Facsimile: (702) 784-5252
Email: kdove@swlaw.com
f cgianelloni@swlaw.com
dedelblute@swlaw.com
8
Attorneys for Wells Fargo Bank, N.A.
9
10 UNITED STATES DISTRICT COURT
11 DISTRICT OF NEVADA
12

WELLS FARGO BANK NATIONAL Case No.
13 || ASSOCIATION,

a’. Suite 1100

fevada 89] 09

    

 

 

oes 14 Plaintiff,
Oize MOTION TO CONFIRM ARBITRATION
zeke 15 | vs. AWARD AND REQUEST TO ENTER
Ey JUDGMENT
2” 16 || HYFLO LIMITED PARTNERSHIP,
* 17 Defendant.
18
19 Pursuant to NRS 38.239 and 38.243, and 9 U.S.C. §§ 9 and 13, Wells Fargo Bank National

20 || Association (“Wells Fargo”) moves this Court for an Order confirming the Arbitrator’s Findings
21 || of Fact, Conclusions of Law and Decision issued on October 16, 2019 (the “Final Award’), and
22 || requests that the Final Award be entered as a judgment in favor of Plaintiff.

23 This Motion is based on the following Memorandum of Points and Authorities, the Final

24 || Award attached as Exhibit 1 and any oral and documentary evidence that may be presented.

25 |} ///
26 |} ///
27 | ///
28 | ///

4848-1291-9211

 

 
 

LLP.
LAW OFFICES

3883 Howard Hughes Parkway, Suite 1100
702.784.5200

Las Vegas, Nevada 89169

Snell & Wilmer

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02054-GMN-VCF Document1 Filed 11/27/19 Page 2 of 5

MEMORANDUM OF POINTS AND AUTHORITIES
1 INTRODUCTION

Wells Fargo is entitled to confirmation of the Final Award granted in AAA arbitration
captioned as Hyflo Limited Partnership v. Wells Fargo Bank National Association (American
Arbitration Association No. 01-18-0004-6821). Following arbitration on August 26, 2019, the
Arbitrator rendered the Final Award in favor of Wells Fargo on October 16, 2019. See Exhibit 1.

Il. PRODECURAL HISTORY

Hyflo Limited Partnership (“Hyflo”) filed its arbitration demand on December 20, 2018,
initiating AAA Arbitration against Wells Fargo. In arbitration, Hyflo pursued claims against Wells
Fargo for breach of contract, breach of fiduciary duty, and for negligence. The case centered on
Wells Fargo’s refusal to reimburse Hyflo for five unauthorized debits from Hyflo’s savings
account. Hyflo alleged that the bank’s refusal to reimburse gave rise to Hyflo’s claims.

The Arbitrator heard the claims during an August 26, 2019 arbitration in Las Vegas,
Nevada. The Arbitrator issued his Final Award on October 16, 2019. See Exhibit 1. The Final
Award states that (1) Wells Fargo prevails against Hyflo on all of Hyflo’s claims against Wells
Fargo; (2) each party was to pay its own attorneys’ fees and costs; and (3) each party is to bear its
own costs of Arbitration. /d at 10:7-10. Wells Fargo now requests that this Court confirm the
Final Award and enter judgment pursuant to NRS 38.239 and 38.243, and 9 U.S.C. §§ 9 and 13.

Til. ARGUMENT

This Court should confirm the Final Award and enter judgment in favor of Wells Fargo.
Nevada has a strong and established policy favoring arbitration. See, e.g. Mikohn Gaming Corp. y.
McCrea, 120 Nev. 248, 252, 89 P.3d 36, 39 (Nev. 2004). The Nevada Uniform Arbitration Act of
2000 (“Act”) provides that “[a]n agreement to arbitrate providing for arbitration in this state confers
exclusive jurisdiction on the court to enter judgment on an award[.]” NRS 38.244. Similarly, 9
U.S.C. § 9 provides, “Ifthe parties in their agreement have agreed that a judgment of the court shall
be entered upon the award made pursuant to the arbitration, and shall specify the court, then at any

time within one year after the award is made any party to the arbitration may apply to the court so

4848-1291-9211 ee

 
 

LLP.
LAW OFFICES

3883 Howard Hughes Parkway, Suite 1100

Snell & Wilmer

 

Las Vegas, Nevada 89169
102.784.5200

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02054-GMN-VCF Document1 Filed 11/27/19 Page 3 of 5

specified for an order confirming the award, and thereupon the court must grant such an order
unless the award is vacated, modified, or correct... .”

The parties’ agreement provides:

“|, . Wells Fargo and you agree, at Wells Fargo’s or your request, to
submit to binding arbitration all claims, disputes, and controversies
between or among Wells Fargo and you . . . whether in tort, contract
or otherwise arising out of or relating in any way to your account(s)
and/or service(s), and their negotiation, execution, administration,
modification, substitution, formation, inducement, enforcement,
default, or termination . . .” and that the arbitration will “.. . [bJe
governed by the Federal Arbitration Act... .”

Deposit Account Agreement, attached as Exhibit 2, at p. 9. Accordingly, this Court has proper
jurisdiction to confirm the Final Award and enter judgment.

The Act also provides that upon issuance of an award in arbitration, the prevailing party
may bring a motion in the District Court to confirm the arbitrator’s award. See NRS 38.239 (“After
a party to an arbitral proceeding receives notice of an award, the party may make a motion to the
court for an order confirming the award at which time the court shall issue a confirming order
....”) (emphasis added)); 9 U.S.C. §§ 9, 13. Further, upon confirmation of the award “the court
shall enter a judgment in conformity therewith.” NRS 38.243(1). The judgment may then “be
recorded, docketed and enforced as any other judgment in a civil action.” /d. Additionally, the
“court may allow reasonable costs of the motion and subsequent judicial proceedings.” NRS
38.243(2). If the motion is contested, the “court may add reasonable attorney’s fees and other
reasonable expenses of litigation.” NRS 38.243(3).

Here, Hyflo and Wells Fargo participated in arbitration before a reputable arbitrator,
pursuant to the terms of their agreements. On October 16, 2019, the Arbitrator rendered the Final
Award, denying all of Hyflo’s claims against Wells Fargo. See Exhibit 1. Wells Fargo now
requests this Court confirm the Final Award and enter judgment pursuant to NRS 38.239 and
38.243 and 9 U.S.C. §§ 9 and 13. If this motion is contested, Wells Fargo requests that the judgment
include Wells Fargo’s reasonable attorney’s fees and other reasonable expenses incurred in
litigating the motion. See NRS 38.243(3).

HII

4848-1291-9211 en

 
 

LLP.
LAW OFFICES

3883 Howard Hughes Parkway, Suite 1100
702.784.5200

Las Vegas, Nevada 89169

Snell & Wilmer

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02054-GMN-VCF Document 1

Filed 11/27/19 Page 4of5

IV. CONCLUSION

For the foregoing reasons, pursuant to NRS 38.239 and 38.243 and 9 U.S.C. §§ 9 and 13,

Wells Fargo respectfully requests that the Court enter an Order confirming the Final Award and

entering a final judgment in conformity with the Final Award.

Dated: November 27, 2019.

By:

4848-1291-9211 _4-

SNELL & WILMER L.L-P.

tf h

Kelly H. Dove, Esq. (NV Bar #10569)
Charles E. Gianelloni, Esq. (NV Bar #12747)
David L. Edelblute, Esq. (NV Bar #14049)
3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

Telephone: (702) 784-5200

Facsimile: (702) 784-5252

Attorneys for Wells Fargo Bank, N.A.

 
 

LLP.
LAW OFFICES

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

 

Snell & Wilmer

702.784.5200

oOo nN DD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02054-GMN-VCF Document1 Filed 11/27/19 Page 5of5

CERTIFICATE OF SERVICE
I hereby certify that on November 27, 2019, I electronically filed the foregoing MOTION

TO CONFIRM ARBITRATION AWARD with the Clerk of Court for the U.S. District Court,
District of Nevada by using the Court’s CM/ECF system. Participants in the case who are registered
CM/ECF users will be served by the CM/ECF system.

I further certify that I have mailed the foregoing document by First-Class Mail, postage

fully prepaid, to the following:

 

 

 

 

John R. Erickson, Esq. (NV #5297) Rew R. Goodenow, Esq.

Brian C. Whitaker, Esq. (NV #2329) PARSON BEHLE & LATIMER
Ryan B. Davis, Esq. (NV #14184) 50 West Liberty Street, Suite 750
ERICKSON & WHITAKER PC Reno, NV 89501

1349 Galleria Drive, Suite 200 Tel: (702) 323-1601

Henderson, NV 89014 Fax: (702) 348-7250

Tel: (702) 433-9696 rgoodenow@parsonsbehle.com
Fax: (702) 434-0615 Arbitrator
jerickson@ericksonwhitaker.com

bwhitaker@ericksonwhitaker.com Lupe Gonzalez Baca
rdavis@ericksonwhitaker.com Manager of ADR Services
Attorneys for Claimant American Arbitration Association
Hyflo Limited Partnership 45 E. River Park Place West, Suite 308

Fresno, CA 93720
lupegonzalezbaca@adr.org
Case Manager

DATED this 27th day of November 2019.

 

An Exfployee of Snell & Wilmer L.L.P.

4848-1291-9211 =F

 
